It appears that the Collector of Internal Revenue of the United States has filed four claims against this estate involving social security taxes amounting in the whole to $110.10; and that the State of Connecticut has filed a claim for unemployment insurance amounting to $774.53. These claims have been allowed by the court as preferred claims.
The receiver represents that he has on hand $175.29 with which to pay all preferred claims. The receiver seeks the advice of this court as to the payment of these claims.
   The court advises the receiver that all these claims should be paid